Exhibit 10.2

Amended and Restated Credit Agreement dated as of June 14, 2005 among Thomas &
Betts Corporation, as Borrower, The Guarantors Party Thereto, The Financial
Institutions Party Thereto, Bank of America, N.A., Suntrust Bank and Regions
Bank, as Co-Syndication Agents, LaSalle Bank, N.A., as Documentation Agent and
Wachovia Bank, National Association, as Administrative Agent, Swing Bank and
Issuing Bank (Filed as Exhibit 10.1 to the Corporations Current Report on Form
8-K dated June 14, 2005, and incorporated herein by reference).

